DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 6-9 and 15-18 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 16/265026, now U.S. Pat# 11047700. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).	

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The Originally Filed Specification does not reflect in [0001] that the parent application is now a patent with a patent number.

Claim Objections
Claim(s) 4 and 13 is/are objected to because of the following informalities:  

Claim(s) 4 do/does not follow the convention of separating distinct elements/steps of the claims with line spacings or line indentations.  MPEP 608.01(i) expressly states, “… Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”  For example, Claim 4 contains two distinct “wherein” clauses; however, the claim as presented fails to delineate these elements in accordance with MPEP 608.01(i).

Claim 13 repeats the same discrepancy as Claim 4 and objected in like manner.


Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 20 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 20 recite(s) the limitation “The method”.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests using identical language from the parent claim, i.e., “computer-implemented method”.

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-10 and 12-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”1 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.
Claim(s) 1-20 is/are directed to at least one of the four statutory categories. See MPEP § 2106.03 I. 
Claim(s) 1-9 is/are directed to a “system”.
Claim(s) 10-18 is/are directed to a “non-transitory computer-readable medium”.
Claim(s) 19-20 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
receive, over the one or more networks, sensor data…; (This step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity; § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

receive, over the one or more networks, location data…; (This step(s) is/are considered Receiving or transmitting data over a network and/or Mere Data Gathering. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity; § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

using the sensor data and the location data, determine a first route...to travel to a start location...; (This step(s) is/are considered a calculation/analysis step and/or Selecting a particular data source or type of data to be manipulated. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity).

transmit, over the one or more networks, navigation instructions to the one or more computing devices…; (This/These step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

Claim(s) 10 and 19 is/are parallel to Claim(s) 1; therefore, Claim(s) 10 and 19 is/are also directed to an abstract idea in like manner.  
Dependent Claim(s) 3-9 and 12-18 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “network communication interface”; “processor”; and “memory”.
Claim(s) 10 recite(s) the following additional element(s): “non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computing system”.
The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum2 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)


Based on the facts listed above, The Examiner, considers “network communication interface”; “processor” and “memory” in Claim(s) 1 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  This analysis also applies to said Dependent Claims as these claims do not add any meaningful elements to transform the abstract idea into patent-eligible subject matter.
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12 and 19-20 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2017172415 A1 (“Donnelly”).

Regarding Claim 1, Donnelly discloses a computing system (e.g., “transport facilitation system 100”) (see at least Abstract and Fig. 1 with associated text), comprising:
a network communication interface (e.g., “communications interface 115”) to communicate, over one or more (Only one option is required to satisfy a “one or more” limitation.) networks (e.g., “over a number of networks 180”), with computing devices (e.g., “user device 195” and/or “in-vehicle devices”) (see at least ¶ 21, 26, 28, 32 and fig. 1 with associated text);
one or more (Only one option is required to satisfy a “one or more” limitation.) processors (see at least ¶ 25); and
a memory storing instructions that, when executed by the one or more processors, causes the computing system to (see at least ¶ 25):
receive, over the one or more networks, sensor data (e.g., “seat sensor data”) from one or more (Only one option is required to satisfy a “one or more” limitation.) computing devices co-located with a vehicle (e.g., “AV”), the sensor data indicating a seating arrangement of one or more (Only one option is required to satisfy a “one or more” limitation.) current passengers of the vehicle (see at least ¶ 21, 26, 50, 96-98; Donnelly discloses “A computing device can also correspond to custom hardware, in-vehicle devices, or on-board computers, etc.” from ¶ 21 and/or “requesting user places the device 195 in a pocket, or otherwise holds the device 195” from ¶ 32 means user’s device goes where he/she goes while travelling in a vehicle thus both result in a computing device co-located with a vehicle; and “In still further examples, the AV data 196 can include seat sensor data indicating a position of the user within the AV 109 (e.g., when the user changes seats)” from ¶ 50.); 
receive, over the one or more networks, location data (e.g., “vehicle location data 192”) from the one or more computing devices co-located with the vehicle (see at least ¶ 21, 29, 32); 
using the sensor data and the location data, determine a first route (e.g., “shortest…route”) for the vehicle to travel to a start location of a requesting user such that a curbside seat of the vehicle is available for the requesting user (see at least ¶ 21, 26, 29, 96-98. Donnelly discloses “The vehicle interface 105 can transmit the vehicle locations 192 to the selection engine 135 in order to enable the selection engine 135 to determine candidate vehicles that can readily service the pick-up request 197” from ¶ 29; and “transport facilitation system 100 can transmit a route command to the selected AV 109 indicating route information to pickup the user on a curbside corresponding to the assigned and/or pre-configured seat (535)” from ¶ 98); and 
transmit, over the one or more networks, navigation instructions to the one or more computing devices co-located with the vehicle, the navigation instructions providing routing directions corresponding to the first route (see at least ¶ 96-98 and Fig. 1 with associated text. Donnelly discloses “transport facilitation system 100 can transmit a route command to the selected AV 109 indicating route information to pickup the user on a curbside corresponding to the assigned and/or pre-configured seat (535)” from ¶ 98).

Regarding Claim 2, Donnelly discloses wherein the sensor data comprises inertial measurement unit (IMU) data from the one or more computing devices (see at least ¶ 32 and 76).

Regarding Claim 3, Donnelly discloses wherein the executed instructions cause the computing system to determine a second route (e.g., “most optimal route”) for the requesting user such that the curbside seat of the vehicle is available when the vehicle arrives at
the start location (see at least ¶ 21, 26, 29, 64, 96-98. Donnelly further discloses “route updates”.).

Claim(s) 10 and 19 repeat(s) the subject matter of Claim 1 and rejected in like manner.

Claim(s) 11 and 20 repeat(s) the subject matter of Claim 2 and rejected in like manner.

Claim(s) 12 repeat(s) the subject matter of Claim 3 and rejected in like manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Donnelly and further in view of WO 2017128927 A1 (“Cao”).

Regarding Claim 4, Donnelly discloses:
a second route (see at least ¶ 21, 26, 29, 64, 96-98. Donnelly further discloses “route updates”.); and 
a user interface (e.g., “app interface 342”) on a computing device of a requesting user is generated via the user interface of a service application (e.g., “rider app 332”) of a rideshare service (e.g., “services provided by UBER”), the service application executing on the computing device of the requesting user (see at least ¶ 74-75)
Donnelly does not directly disclose wherein a route is presented on a map interface of a computing device, and wherein the map interface displayed on the computing device of the requesting user.
However, Cao teaches:
wherein a route is presented on a map interface of a computing device (see at least Fig. 6 with associated text), and 
wherein the map interface displayed on the computing device of the requesting user (see at least Fig. 4 and 6 with associated text).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Donnelly’s invention by incorporating a map interface as taught by Cao in order to send updated, visual status information to a user’s device thereby improving a user’s experience and enhance the trust a sense of trust with the user (see ¶ 3).

Regarding Claim 5, Donnelly discloses provide, via the user interface of the service application, a user interface element indicating an assigned seat for the requesting user in the vehicle (see at least ¶ 15, 36).

Claim 13 repeats the subject matter of Claim 4 and rejected in like manner.

Claim 14 repeats the subject matter of Claim 5 and rejected in like manner.



Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF